      Case: 1:20-cv-04699 Document #: 17 Filed: 08/28/20 Page 1 of 7 PageID #:235



                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IN RE: TIKTOK, INC.,                             )
CONSUMER PRIVACY                                 )       MDL No. 2948
LITIGATION,                                      )
                                                 )       Master Docket No. 20 C 4699
                                                 )
                                                 )       Judge John Z. Lee
                                                 )
                                                 )       Magistrate Judge Sunil R. Harjani
This Document Relates to All Cases               )


    LITIGATING PLAINTIFFS’ REPLY TO DEFENDANTS’ JOINT OPPOSITION TO
                        THE EMERGENCY MOTION

           There is an emergency here, and the fact that Defendants fail to recognize the urgency gives

the Litigating Plaintiffs even greater pause. Defendants’ dire situation threatens both the Class’s

ability to prove its case and its ability to collect from the liable parties. Defendants’ response has

been to violate the Court’s Case Management Order No. 1 (the “CMO”) and place the Class at

greater risk with each passing day. This is a strategic choice intended for the Defendants to gain

tactical advantage. The Litigating Plaintiffs reply briefly to each of Defendants’ arguments in their

Opposition to the Emergency Motion, Doc. No. 16:

           First, Defendants suggest that they have met and conferred and further imply they are

willing to meet and confer concerning settlement as directed by the CMO, Doc. No. 4, but that is

false. To be absolutely clear, Defendants repeatedly refused – and continue to refuse – to disclose

the contents of their purported settlement in principle, and have barred the Litigating Plaintiffs and

Interim Counsel who do not represent the Settling Plaintiffs from any participation in the attendant

ongoing negotiations.1 Defendants’ idea of meeting and conferring on settlement, as required by the



1
 Evidence of Defendants’ refusal to disclose the purported settlement terms and conditions, and
refusal to allow all Interim Counsel to participate in settlement talks, is found in their (1) public


625954.3                                        Page 1 of 7
      Case: 1:20-cv-04699 Document #: 17 Filed: 08/28/20 Page 2 of 7 PageID #:236



CMO, is to tell the Litigating Plaintiffs and Interim Counsel who do not represent the Settling

Plaintiffs that they will find out about the settlement in late October. That conduct violates the

Court’s CMO and its mandate to meet and confer on “settlement” prior to the September 8 joint

report. Due to the circumstances set forth in the moving papers, Doc. Nos. 11-12, Defendants’

conduct threatens the Class with irreparable harm.

           Second, as to preservation, Defendants notably fail to address two key considerations raised

in the motion: (a) that after the impending deal, the China-based Defendants will have no ties to the

United States; and (b) that the August 14 Executive Order requires the destruction of data in China,

where much of the key evidence resides. Defendants claim that all relevant data will be transferred

to an acquirer, but in fact, Defendants’ systems will not be transferred wholesale. To the contrary,

intricate surgery to separate TikTok from Defendants’ China-based operations is underway—surgery

that would be unnecessary had Defendants’ repeated public statements about U.S. user data not

being accessible in China been true.2 Defendants’ omission of this critical fact intensifies the urgency

of this matter. In view of these circumstances, Defendants’ plea to “trust us” is insufficient. Also,

while Defendants take the position that evidence in the hands of the acquirer is exempt from the

August 14 Executive Order to destroy data, that is unclear and steps must be taken to ensure that a

compliant alternative is adopted. Finally, the CMO requires the parties to meet and confer on

discovery prior to the September 8 joint report, but Defendants have refused to do so, claiming the

issue is moot in light of their secret purported settlement, and have merely asserted that the data will

be transferred. These circumstances call out for immediate Court supervision, potentially by a special

master.



filings in this case, Doc. Nos. 1, 6, 8; (2) communications with undersigned Interim Counsel, Rhow
Decl. at ¶¶ 5-9, 15-24; and (3) Opposition to the Emergency Motion, Doc. No. 16.
2
  See https://www.reuters.com/article/us-usa-tiktok-cybersecurity-exclusive/exclusive-microsoft-
faces-complex-technical-challenges-in-tiktok-carveout-idUSKCN256100


625954.3                                        Page 2 of 7
      Case: 1:20-cv-04699 Document #: 17 Filed: 08/28/20 Page 3 of 7 PageID #:237



           Third, Defendants rely on the straw man argument that the potential acquiring parties are

large, solvent companies. The problem for the Class is that, depending on the deal structure, the

solvency of an asset acquirer may become irrelevant should that deal structure insulate the acquirer

from liability to the Class. Thus, the acquirer’s purported solvency may not ensure the Class’s ability

to recover and, by that time, the China-based Defendants will have no ties or assets in the U.S.

           Finally, Defendants raise irrelevant arguments about objections to a settlement. The cases

cited by Defendants are inapposite: the Litigating Plaintiffs are not objectors. The undersigned are

Interim Counsel, and are withholding judgment on the substance of the settlement, which has been

concealed; at this point the Litigating Plaintiffs have raised concerns only about the process and

violations of the CMO. What the Litigating Plaintiffs request is a court order directing Defendants

to permit all Interim Counsel, as part of their meet and confer duties with respect to “settlement”

under the CMO prior to the September 8 joint report, to participate in the ongoing negotiations

concerning the purported settlement. That does not make anyone an objector, but rather, it ensures

that all Interim Counsel participate in the ongoing negotiations where they can better protect the

Class. Defendants are attempting to use a purported settlement reached at a structurally-flawed

mediation to achieve a de facto stay of the case, including by violating the Court’s CMO. In the fast-

moving circumstances presented by the sale of TikTok, that threatens the Class with irreparable

harm for the reasons in the moving papers. Doc. Nos. 11-12.

           Despite the obvious emergency described in the moving papers, Doc. Nos. 11-12,

Defendants seek a briefing schedule that would have the Emergency Motion decided after the

September 20 sale deadline and also after the parties’ joint report is due on September 8 pursuant to

the CMO, thus cementing Defendants’ violation, injuring the Class, and depriving the Court of the

benefit of full compliance with its Order. The undersigned Interim Counsel respectfully request that

the Court set an expedited hearing to immediately address these ongoing and serious violations.



625954.3                                        Page 3 of 7
      Case: 1:20-cv-04699 Document #: 17 Filed: 08/28/20 Page 4 of 7 PageID #:238




                                                Respectfully submitted,

DATED: August 28, 2020               BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
                                     DROOKS, LINCENBERG & RHOW, P.C.

                                     By: /s/ Ekwan E. Rhow
                                         Ekwan E. Rhow
                                         BIRD, MARELLA, BOXER, WOLPERT,
                                         NESSIM, DROOKS, LINCENBERG
                                         & RHOW, P.C.
                                         1875 Century Park East, 23rd Floor
                                         Telephone: (310) 201-2100
                                         Email: erhow@birdmarella.com

                                          MDL Interim Counsel
                                          Attorneys for Plaintiffs Misty Hong, minor A.S.,
                                          through her mother and legal guardian Laurel
                                          Slothower, and minor A.R., through her mother and
                                          legal guardian Gilda Avila

DATED: August 28, 2020               GLANCY PRONGAY & MURRAY LLP

                                     By: /s/ Kara M. Wolke
                                         Kara M. Wolke
                                         1925 Century Park East, Suite 2100
                                         Los Angeles, California 90067-2561
                                         Telephone: (310) 201-9150
                                         Los Angeles, California 90067-2561
                                         Email: info@glancylaw.com

                                          MDL Interim Counsel
                                          Attorneys for Plaintiffs Misty Hong, minor A.S.,
                                          through her mother and legal guardian Laurel
                                          Slothower, and minor A.R., through her mother and
                                          legal guardian Gilda Avila




625954.3                               Page 4 of 7
      Case: 1:20-cv-04699 Document #: 17 Filed: 08/28/20 Page 5 of 7 PageID #:239



DATED: August 28, 2020               PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP

                                     By: /s/ David M. Given
                                         David M. Given
                                         39 Mesa Street, Suite 201, The Presidio
                                         San Francisco, CA 94129
                                         Telephone: (415) 398-0900
                                         Email: dmg@phillaw.com

                                          MDL Interim Counsel
                                          Attorneys for Plaintiffs Meghan Smith, minors C.W.
                                          and I.W., through their mother and legal guardian
                                          Mikhaila Woodall, and minor R.P., through her
                                          mother and legal guardian Lynn Pavalon


DATED: August 28, 2020               HAUSFELD LLP

                                     By: /s/ Megan E. Jones
                                         Megan E. Jones
                                         600 Montgomery Street, Suite 3200
                                         San Francisco, CA 94111
                                         Telephone: (415) 633-1908
                                         Email: mjones@hausfeld.com

                                          MDL Interim Counsel
                                          Attorneys for Plaintiffs minor P.S., through her legal
                                          guardian Cherise Slate, and minor M.T.W., through
                                          her legal guardian, Brenda Washington


DATED: August 28, 2020               BURNS CHAREST LLP

                                     By: /s/ Amanda Klevorn
                                         Amanda Klevorn
                                         365 Canal Street, Suite 1170
                                         New Orleans, Louisiana 70115
                                         Telephone: (504) 779-2845
                                         Email: aklevorn@burnscharest.com

                                          MDL Interim Counsel
                                          Attorneys for Plaintiffs minor P.S., through her legal
                                          guardian Cherise Slate, and minor M.T.W., through
                                          her legal guardian, Brenda Washington




625954.3                               Page 5 of 7
      Case: 1:20-cv-04699 Document #: 17 Filed: 08/28/20 Page 6 of 7 PageID #:240



DATED: August 28, 2020               CLIFFORD LAW OFFICES, P.C.

                                     By: /s/ Robert A. Clifford
                                         Robert A. Clifford
                                         Shannon M. McNulty
                                         120 N. LaSalle Street, Suite 3100
                                         Chicago, Illinois 60602
                                         Telephone: (312) 899-9090
                                         Email: rac@cliffordlaw.com

                                          MDL Interim Counsel
                                          Attorneys for Plaintiffs minor P.S., through her legal
                                          guardian Cherise Slate, and minor M.T.W., through
                                          her legal guardian, Brenda Washington


DATED: August 28, 2020               LAWRENCE KAMIN, LLP

                                     By: /s/ Peter E. Cooper
                                         Peter E. Cooper
                                         300 S. Wacker Dr., Ste. 500
                                         Chicago, IL 60606
                                         Telephone: (312) 372-1947
                                         Email: pcooper@lawrencekamin.com

                                          MDL Interim Counsel
                                          Attorneys for Plaintiffs Misty Hong, minor A.S.,
                                          through her mother and legal guardian Laurel
                                          Slothower, and minor A.R., through her mother and
                                          legal guardian Gilda Avila, Meghan Smith, minors
                                          C.W. and I.W., through their mother and legal
                                          guardian Mikhaila Woodall, and minor R.P., through
                                          her mother and legal guardian Lynn Pavalon, P.S.,
                                          through her legal guardian Cherise Slate, and minor
                                          M.T.W., through her legal guardian, Brenda
                                          Washington




625954.3                               Page 6 of 7
      Case: 1:20-cv-04699 Document #: 17 Filed: 08/28/20 Page 7 of 7 PageID #:241



                                    CERTIFICATE OF SERVICE

           I hereby certify that on August 28, 2020, the foregoing document was filed electronically

through the Court’s Electronic Case Filing System. Service of this document is being made upon all

counsel of record in this case by the Notice of Electronic Filing issues through the Court’s

Electronic Case Filing System on this date.

                                                  /s/ Peter E. Cooper
                                                  Peter E. Cooper




625954.3                                        Page 7 of 7
